EXHIBIT 12 NORTHWEST NATURAL GAS COMPANY Computation of Ratio of Earnings to Fixed Charges January 1, 2005 – March 31, 2010 (Thousands, except ratio of earnings to fixed charges) (Unaudited) 12 Months Three Months(1) Ended Ended Year Ended December 31, March 31, March 31, 2009 2008 2007 2006 2005 2010 2010 Fixed Charges, as defined: Interest on Long-Term Debt $37,447 $33,605 $34,294 $34,651 $34,330 $38,851 $9,834 Other Interest 1,937 4,022 4,116 4,648 2,665 1,409 288 Amortization of Debt Discount and Expense 1,503 700 711 716 808 1,752 443 Interest Portion of Rentals 1,735 1,551 1,523 1,465 1,357 1,737 409 Total Fixed Charges, as defined $42,622 $39,878 $40,644 $41,480 $39,160 $43,749 $10,974 Earnings, as defined: Net Income $75,122 $69,525 $74,497 $63,415 $58,149 $71,367 $43,608 Taxes on Income 46,671 40,678 44,060 36,234 32,720 47,879 30,036 Fixed Charges, as above 42,622 39,878 40,644 41,480 39,160 43,749 10,974 Total Earnings, as defined $164,415 $150,081 $159,201 $141,129 $130,029 $162,995 $84,618 Ratio of Earnings to Fixed Charges 3.86 3.76 3.92 3.40 3.32 3.73 7.71 (1)A significant part of the business of NW Natural is of a seasonal nature; therefore, the ratios of earnings to fixed charges for the interim periods are not necessarily indicative of the results for a full year.
